Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
      In claim 1 the phrase “the footwear fitment in contact with skin of the foot, disposed between
the hosiery and the upper portion of the foot, and underlying the upper or vamp of the article of footwear” is vague and indefinite because it is not clear what elements applicant is positively claiming and reciting, i.e. is applicant positively reciting skin of the foot, hosier, upper portion of the foot, and/or an upper or vamp.  Applicant is reminded that it is not proper to positively claim or recite part of a human, i.e. skin of the foot or the upper portion of the foot.  If applicant does not intend to positively recite and claim these elements, this phrase attempts to define the fitment in reference to undefined/unclaimed elements rendering the claim vague and indefinite.
     In claim 1 the phrases “adapted for contact with the skin of the foot”, “configured for frictional engagement with the skin of the foot…”, “adapted for contact with the hosiery”, and “configured for allowing sliding movement…” are vague and indefinite and appear to define the fitment in reference to undefined/unclaimed elements rendering the claim vague and indefinite.  It is not clear what structural limitations applicant intends to encompass with such language.
     In claim 1 the phrase “wherein the pad is adapted to be disposed between…the article of footwear worn of the foot” and in claim 18 the phrase “the minimum cross-sectional thickness of the pad sufficient for the pad to …” are vague and indefinite because it relies upon undefined elements, i.e. a foot and footwear worn and therefore it is not clear what thicknesses are encompassed by this phrase.  Also, it is not clear what “enough space” and/or “snug” would encompass.
     In claims 3, 4, 17-19, and 29 the phrase “a minimum cross-sectional thickness…” are vague and indefinite because it is not clear what structural limitations applicant intends to encompass with such language.  In claims 3 and 18 the phrase “minimum cross-sectional thickness…of at least 5 millimeters” is confusing in that it is not clear if this is intended to cover compressed thicknesses of equal and greater than 5 millimeters or equal and less than 5 millimeters.  In claim 19 the phrase “minimum cross-sectional thickness…of at least nine millimeters” is confusing in that it is not clear if this is intended to cover compressed thicknesses of equal and greater than 9 millimeters or equal and less than 9 millimeters.
     In claim 9 the phrase “adapted to be urged…” and in claim 18 the phrase “configured to help hosiery…” vague and indefinite because it is not clear what structural limitations applicant intends to encompass with such language and this phrase attempt to define the fitment in reference to hosiery which is an undefined and unclaimed element rendering the claim vague and indefinite.
     Claims 9 and 10 in their entirety recites an intended use and does not provide any additional structural limitations rendering the claim vague and indefinite as to what further structural limitations applicant intends to encompass with such language.
     In claim 10 the phrase “oriented generally orthogonally…” and in claim 23 the phrase “configured for being oriented…” confusing, vague, and indefinite because it is not clear what structural limitations applicant intends to encompass with such language in that this phrase appears to attempt to define the pad in reference to a foot which is an undefined/unclaimed element.
     In claim 15 the phrase “configured to conform…” is vague and indefinite because it is not clear what further structural limitations applicant intends to encompass with such language and this phrase appears to attempt to define the pad in reference to undefined/unclaimed elements.
     Claim 16 is confusing, vague, and indefinite in that it is not clear what further structural limitations applicant intends to encompass with such language in that claim 1 recites a resiliently compressible material which inherently has the limitations recited in claim 16 and therefore it is not clear what structural limitations applicant intends to encompass with such language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-11, 13, 15, 16, 18, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manning (2009/0205097).
     Manning shows a fitment (10) comprising comprised of an elongate resiliently compressible flexible pad that is comprised of: (a) an inner layer (formed by 10d and 10e) comprised of a resiliently compressible material (see paragraph [0019]) with parallel surfaces (see figure 3) and comprises closed cell foam (paragraph [0019]); (b) a first outer layer (16) comprised of a first outer surface that is adapted for contact with the skin of the foot, the first outer layer comprised of one type of material configured for frictional engagement with the skin of the foot to prevent sliding movement of the pad relative to the foot when disposed in contact with the skin of the foot; and (c) a second outer layer (10f)comprised of a second outer surface facing outwardly in a direction opposite the first outer surface, the second outer surface adapted for contact with the hosiery worn on the foot, the second outer layer composed of
another type of material as claimed.
     In reference to a compressed thickness, the pad of Manning is clearly capable of such in that the thickness is defined in paragraph [0005].  Furthermore the compressed thickness would be dependent on forces unknown and the pad of Manning is considered inherently capable of being compressed to the recited thickness under a particular force.
     In reference to language in the claims directed towards the intended use of the pad, i.e. disposed between a foot and an article of footwear and/or between hosiery and a foot, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  The pad of Manning is clearly and inherently capable of being used as recited in the claims.
     In reference to claim 5, Manning shows a pad having a central base (10c) with a pair of flexible and resiliently compressible wings (10a and 10b).
     In reference to claim 22, Manning teaches the use of a woven synthetic fabric for layer (10f, see paragraph [0020] and teaches the use of spandex material [0004] as a desired woven synthetic fabric.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning ‘097 in view of Frappier (2012/0167418) or Houston (8490300).
       Manning suggests as discussed above discloses the claimed invention except for the exact thickness.  Frappier or Houston teaches making a pad/fitment located on top of a foot to be 9mm or 10mm (see Frappier paragraph [0087] or Houston figure 3).  It would have been obvious to make the pad 9mm or 10mm thick as taught by Frappier or Houston in the fitment of Manning to provide increased cushioning and fit.
     In reference to the compressed thickness, the pad of Manning as modified above is clearly capable of such in that the thickness is defined in paragraph [0005].  Furthermore the compressed thickness would be dependent on forces unknown and the pad of Manning is considered inherently capable of being compressed to the recited thickness under a particular force.
Claims 2, 3, 5, 12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning ‘097 in view of Ingimundarson (8585623).
     Manning shows a fitment substantially as claimed except for the use of doeskin.  Ingimundarson teaches the use of doeskin (see column 22 lines 60-65) for the fabric material on a side of a pad.  It would have been obvious to use doeskin as taught by Ingmundarson for the fabric on the side of the pad adjacent the wearers skin in the fitment of Manning to absorb sweat, give a soft feel, prevent slipping, etc..
     In reference to claims 3, see Manning paragraph [0005].
     Manning as modified above discloses the claimed invention except for the exact thickness.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the pad of a thickness of 9 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 6, 7, and 29  is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 2, 3, 5, 12, and 21 above, and further in view of Frappier (2012/0167418) or Houston (8490300).
       Manning as modified above suggests as discussed above discloses the claimed invention except for the exact thickness.  Frappier or Houston teaches making a pad/fitment located on top of a foot to be 9mm or 10mm (see Frappier paragraph [0087] or Houston figure 3).  It would have been obvious to make the pad 9mm or 10mm thick as taught by Frappier or Houston in the fitment of Manning as modified above to provide increased cushioning and fit.
     In reference to the compressed thickness, the pad of Manning as modified above is clearly capable of such in that the thickness is defined in paragraph [0005].  Furthermore the compressed thickness would be dependent on forces unknown and the pad of Manning is considered inherently capable of being compressed to the recited thickness under a particular force.
Claims 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning in view of Greene (2011/0078921).
     Manning shows a fitment substantially as claimed except for the exact shape of the fitment pad.  Greene teaches a rhomboid-shape (see figure 10E) as an optional shape for a fitment pad.  It would have been obvious to shape the pad in a rhomboid-shape as taught by Greene in the fitment of Manning to allow the pad to fit a particular shoe type/style.
     In reference to the orientation of the pad, the pad of Manning as modified above is clearly capable of being oriented as such.
Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning in view of Lyden (6681403).
     Manning shows a fitment substantially as claimed except for providing hinges.  Lyden teaches providing hinges (see at 40).  It would have been obvious to provide hinges as taught by Lyden in the fitment of Manning to allow the fitment to more closely fit the contour of the foot.
Response to Arguments
Applicant's arguments filed 5/5/22 have been fully considered but they are not persuasive. 
     In response to applicants’ arguments directed towards the 112 rejections, the claim language continues to include language which attempts to define the fitment in reference to unclaimed/undefined elements.  It is noted that one cannot claim a part of the body of a human.  It is true that one can provide language in a claim directed towards the intended use of the device but the claim language cannot rely upon elements of the intended use for positive recitation of limitations.  It is noted that applicants’ newly filed claim 29 is written in such a manner and therefore has not been rejected under 35 USC 112 except for the issue relating to the minimum compressed thickness.
     In response to applicants’ arguments directed towards the intended use of the fitment pad, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  The pad of Manning or Manning as modified above is clearly and inherently capable of being used as recited in the claims.  It is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.  In re Swinehart, 169 USPQ 226 (CCPA1971).
     In response to applicants’ argument directed towards the intended use of the fitment to slide relative to hosiery, it is noted that hosiery is not positively recite and the pad of Manning or Manning as modified above is capable of being used with an additional sock or hosiery as recited.
     In response to applicants’ argument directed towards the use of doeskin, the rejection above does not replace the material of layer 10f of Manning with doeskin, but replaces layer 16 of Manning with doeskin.
      In response to applicants’ arguments directed towards the intended use of Ingimundarson, the fact that Ingimundarson does not specifically state a known benefit of using a particular material does not negate the fact that Ingimundarson does suggest and teach the use of doeskin and it is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.  In re Swinehart, 169 USPQ 226 (CCPA1971).
     In response to applicants’ arguments directed towards the orientation of the pad, the pad of Manning is considered to be clearly capable of such an orientation and applicant is referred to above in reference to intended use recitations.
     In response to applicants’ arguments directed towards the rejection of claim 15, the pad of Manning is considered to be “generally planar” as shown in figure 1 and “configured to conform to both a three-dimensional contour of the top of the foot and a three-dimensional contour of an interior of the upper or vamp” (as shown in figures 2 and 3).
     In reference to applicants’ arguments directed towards the rejection of claims 18-24, these arguments have been addressed above.
     It is noted that claim 29 has been written in a manner which does not attempt to define the fitment in reference to unclaimed/undefined elements and the Examiner would suggest amending this claim to limit the inner layer to a single uniformly formed closed cell foam with the inner layer and outer layers being directly and adhesively secured to the surface of the closed cell foam and removing the language directed towards the “minimum cross-sectional thickness…minimum thickness thereof” to overcome the rejection based on Manning and the reading of the inner layer being formed by layers 10e and 10d.
     In reference to a request for interview at this time, due to time constraints and the numerous issues involved, and interview when an outstanding response is required by the Examiner is not deemed as appropriate.  The Examiner suggests that if applicant would like to interview this application, they request such before filing a response to this office action to avoid crossings in the mail.
Conclusion
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732